Exhibit 10.18

 

EMPLOYMENT AGREEMENT
(as amended on July 5, 2005)

 

THIS Employment Agreement is entered into as of this 11th day of December 2004,
by and between John T. Wyatt, (“Wyatt”) and Cutter & Buck Inc., a Washington
corporation (“Cutter & Buck”).

 

WHEREAS, Wyatt desires to enter the employment of Cutter & Buck and Cutter &
Buck desires to employ Wyatt;

 

NOW, THEREFORE, in consideration of the mutual agreements set forth below, the
parties agree as follows:

 

1.                                       Employment Duties.  Cutter & Buck
hereby employs Wyatt and Wyatt hereby accepts employment on the terms and
conditions set forth by this Agreement.  Wyatt shall serve as President and
Chief Executive Officer.  In that capacity, subject to the direction and control
of the Cutter & Buck’s Board of Directors (the “Board”), Wyatt shall exercise
general supervision and control over Cutter & Buck’s property, business and
affairs.  Wyatt shall devote his full-time efforts to Cutter & Buck and shall
not undertake self-employment, nor shall he perform any services or undertake
employment for any other employer except as may be approved in advance by the
Board.  Wyatt further agrees to participate in no other activities during his
employment that may conflict with the best interest of Cutter & Buck.

 

Wyatt’s represents and warrants that he has not entered into any agreements,
written or oral, with any third party, including but not limited to his former
employer(s), that would limit, impair or restrict his ability to fulfill his
duties to Cutter & Buck under this Agreement and that he has not taken any
confidential or proprietary information or trade secrets from any third party,
including but not limited to his former employer(s).

 

2.                                       Compensation.

 

a.                                       Base Compensation.  Cutter & Buck
agrees to pay Wyatt a base salary of Five Hundred Thousand Dollars ($500,000.00)
per annum, less all lawful and applicable withholdings and deductions, payable
on a basis conforming to the established payroll practices of Cutter & Buck.

 

b.                                      Incentive Compensation in Addition to
Base Salary.  In addition to the basic compensation set forth above, Cutter &
Buck agrees to pay Wyatt incentive compensation as follows:

 

(i)                                     Performance Compensation:  During
Wyatt’s employment with Cutter & Buck, Wyatt shall be entitled to participate in
Cutter & Buck’s performance incentive program for executives (the “Incentive
Plan”), as administered by the Compensation Committee of the Board.  Pursuant to
Wyatt’s participation in the Incentive Plan, Wyatt shall be eligible to

 

--------------------------------------------------------------------------------


 

receive cash awards, subject to lawful withholding, of up to thirty percent
(30%) of Wyatt’s base salary, upon the achievement of pre-established
performance objectives.

 

(ii)                                  Equity Compensation:  Upon commencing
employment with Cutter & Buck, Wyatt shall be awarded twenty thousand (20,000)
shares of restricted Cutter & Buck Common Stock and one or more options to
purchase an aggregate of eighty thousand (80,000) shares of Cutter & Buck Common
Stock at an exercise price equal to the closing price of Cutter & Buck’s Common
Stock on that date.  All options and restricted shares will be subject to the
terms and conditions of Cutter & Buck’s stock option and restricted stock grant
plans and the terms of each such grant or award.  The options or shares, as
applicable, underlying each category of equity incentive described in this
section shall vest in equal one-third (1/3) amounts on each twelve (12) month
anniversary of continuous service to Cutter & Buck as President.

 

c.                                       Relocation Assistance.  Cutter & Buck
shall engage, at its own expense, a relocation firm to assist Wyatt in
relocating to the Seattle area.  In addition, Cutter & Buck will pay up to Two
Hundred Fifty Thousand Dollars ($250,000.00) (the “Relocation Expense
Allowance”) to assist with Wyatt’s relocation to the Seattle area.  The
Relocation Expense Allowance shall be allocated as follows: (i) Cutter & Buck
shall reimburse Wyatt for the costs of retaining a moving company to relocate
Wyatt’s family to the Seattle area; and (ii) Cutter & Buck will reimburse Wyatt
for two thirds (2/3) of the closing costs actually incurred in the sale of
Wyatt’s residence at 7280 Kings Mountain Road, Birmingham, Alabama 35242.  In
the event that Wyatt’s employment with Cutter & Buck terminates for any reason
prior to the one-year anniversary of this Agreement, Wyatt shall be obligated to
repay to Cutter & Buck that percentage of the Relocation Expense Allowance equal
to the number of days remaining prior to the one-year anniversary of this
Agreement divided by three hundred sixty-five (365).  In addition, Cutter & Buck
will agree to reimburse Wyatt, upon presentation of receipts, for the costs of
temporary living quarters for a period of time beginning on the execution date
of this Agreement and ending on the earlier of February 1, 2006 or when Wyatt
secures permanent housing (such period the “Relocation Period”).  Cutter &
Buck’s obligation to pay the costs of temporary living quarters during the
Relocation Period shall be limited to the sum of Four Thousand Nine Hundred
Eighty Dollars ($4,980) per month, provided, however, that this limitation may
be adjusted upwards by the mutual agreement of the parties if it is ultimately
determined that there are no suitable temporary living quarters available at or
below that amount.  In connection with the reimbursement payments for temporary
living quarters, Cutter & Buck further agrees to provide Wyatt with an
additional tax gross-up payment so that on a net after-tax basis, the result to
Mr. Wyatt would be the same as if all federal state and local income taxes had
not been imposed on the reimbursement payments.

 

3.                                       Term.  This Agreement shall continue
for a period of two years from its effective date, subject to earlier
termination in accordance with its provisions.  Upon its expiration, unless
earlier terminated in accordance with its provisions, this Agreement, shall be
renewed automatically upon the same terms and conditions for successive periods
of one year, unless otherwise negotiated and agreed upon by the parties.  The
successive one year renewals shall also be subject to the earlier termination
provisions of this Agreement.

 

2

--------------------------------------------------------------------------------


 

4.                                       Retirement Plans.  Subject to the
satisfaction of eligibility requirements, Wyatt shall participate in Cutter &
Buck’s qualified pension, profit-sharing or other deferred compensation plan or
combination thereof, if any as offered or amended at Cutter & Buck’s discretion.

 

5.                                       Time Off.  Wyatt shall receive time off
for holidays in accordance with Cutter & Buck’s policies.  Subject to Cutter &
Buck’s policies regarding limits on accrual and payout, Wyatt shall be entitled
to sixteen (16) days of paid time off per year, accruable at the rate of 4.92
hours per pay period.

 

6.                                       Reimbursable Expenses.  Wyatt shall be
entitled to reimbursement for all reasonable and necessary expenses including
cell phone charges incurred by Wyatt and approved by Cutter & Buck in connection
with Cutter & Buck’s business, including (i) monthly golf club membership dues
(but excluding initiation fees); (ii) entertainment and promotional expenses
(including “greens” fees); and (iii) other direct expenses approved by Cutter &
Buck.  All such reimbursements shall be paid monthly, provided Wyatt has
furnished to Cutter & Buck such supporting documentation as Cutter & Buck may
reasonably require.

 

7.                                       Insurance.  Wyatt shall receive similar
medical, dental, group disability and life insurance coverage provided to all
other employees of Cutter & Buck and upon the same terms and conditions.

 

8.                                       Termination  Notwithstanding the Term
of this Agreement or any renewals, this Agreement may be terminated by either
party as set forth below:

 

a.                                       Termination Without Cause.  Cutter &
Buck may terminate Wyatt’s employment hereunder without Cause upon written
notice to Wyatt.  In the event of termination of Wyatt by Cutter & Buck without
Cause, and contingent upon Wyatt’s execution of a release of all claims against
Cutter & Buck and its officers, directors, employees and agents, Cutter & Buck
shall pay Wyatt as a separation payment a sum equal to twelve (12) months of his
base compensation as of the date of his termination, less all appropriate
deductions (the “Separation Benefit”).  Such sum shall be payable in twelve (12)
equal monthly installments.  Notwithstanding the foregoing, in the event that
Wyatt is terminated without cause under circumstances that would give rise to a
right to a Severance Payment under the provisions of the Change in Control
Agreement executed contemporaneously with this Agreement, Wyatt’s right to
receive a Separation Benefit under this Agreement, will be subject to the
provisions of the Change in Control Agreement.  Under no circumstances will
Wyatt be entitled to receive both a Separation Benefit under this Agreement and
a Severance Payment under the Change in Control Agreement that would exceed the
amount to which he would be entitled under the Change in Control Agreement.

 

b.                                      Termination for Cause.  Cutter & Buck
may terminate Wyatt’s employment hereunder for “Cause” as that term is defined
below:

 

3

--------------------------------------------------------------------------------


 

(i)                                     Wyatt’s failure to perform substantially
his responsibilities under this Agreement, after demand for substantial
performance has been given by Cutter & Buck that specifically identifies how
Wyatt has not substantially performed his responsibilities,

 

(ii)                                  Wyatt’s conviction of any felony or of a
misdemeanor involving fraud, dishonesty or moral turpitude or the entry against
him of any civil judgment arising from allegations of fraud, dishonesty or moral
turpitude, or any violation of law which has a material adverse effect on
Cutter & Buck,

 

(iii)                               Wyatt’s breach of this Agreement that
results in financial or reputational detriment to Cutter & Buck,

 

(iv)                              Wyatt’s misconduct in the performance of his
duties under the Agreement that results in financial or reputational detriment
to Cutter & Buck,

 

(v)                                 Wyatt’s breach of Cutter & Buck’s Code of
Ethics or Insider Trading Policy, as now in effect or as modified in the future,

 

(vi)                              Wyatt’s theft or embezzlement from Cutter &
Buck, or

 

(vii)                           Wyatt’s attempt to obstruct or failure to
cooperate with any investigation authorized by Cutter & Buck or any governmental
or self-regulatory entity.

 

In the event of termination “for Cause,” all obligations of Cutter & Buck to pay
compensation under this Agreement will immediately cease and Wyatt shall be
entitled to no further compensation of any kind with the exception of base
compensation accrued to the date of termination.

 

c.                                       Resignation without Good Reason. 
Should Wyatt wish to terminate his employment with Cutter & Buck without Good
Reason (as defined below) during the term of this Agreement, Wyatt shall give
thirty (30) days prior written notice to Cutter & Buck specifying the date on
which such resignation is to become effective.  In the event of a resignation
without Good Reason, Cutter & Buck shall have no further obligations to pay
compensation to Wyatt under this Agreement other than to pay Wyatt his base
compensation through the date of resignation.  At Cutter & Buck’s sole option,
it may elect to end Wyatt’s service at a date earlier than specified in Wyatt’s
written notice and pay his compensation through the end of a thirty (30) day
notice period.

 

d.                                      Resignation with Good Reason.  Wyatt may
terminate his employment hereunder for “Good Reason” as that term is defined
below:

 

(i)                                     The material diminution of Wyatt’s
position, duties, responsibilities or status with Cutter & Buck,

 

(ii)                                  Cutter & Buck’s assignment of Wyatt on a
substantially full-time basis to work at a location where the distance between
the new location and Wyatt’s principal

 

4

--------------------------------------------------------------------------------


 

residence is at least 30 miles greater than the distance between the former
location and such residence,

 

(iii)                               Any reduction in Wyatt’s base salary, or a
material reduction in benefits payable to Wyatt or the failure of Cutter & Buck
to pay Wyatt any earned salary, bonus or benefits except with Wyatt’s prior
written consent,

 

(iv)                              Cutter & Buck’s failure to obtain an
assumption of the obligations incumbent upon Cutter & Buck under this Agreement
by any successor to Cutter & Buck,

 

(v)                                 The exclusion or limitation of Wyatt from
participating in some form of variable compensation plan which provides Wyatt
the opportunity to achieve a level of total compensation consistent with Wyatt’s
potential compensation under this Agreement, or

 

(vi)                              Any demand by any director of the Company that
Wyatt take any action or refrain from taking any action where such action or
inaction, as the case may be, would violate any law, rule, regulation or other
governmental pronouncement, court order, decree or judgment, or breach any
agreement or fiduciary duty.

 

In the event of a resignation by Wyatt for Good Reason, and contingent upon
Wyatt’s execution of a release of all claims against Cutter & Buck and its
officers, directors, employees and agents, Cutter & Buck shall pay Wyatt a sum
equal to twelve (12) months of his base compensation as of the date of his
resignation, less all appropriate deductions (the “Separation Benefit”).  Such
sum shall be payable in twelve (12) equal monthly installments.  
Notwithstanding the foregoing, in the event that Wyatt resigns for good reason
under circumstances that would give rise to a right to a Severance Payment under
the provisions of the Change Control Agreement executed contemporaneously with
this Agreement, Wyatt’s right to receive a Separation Benefit under this
Agreement, will be subject to the provisions of the Change in Control
Agreement.  Under no circumstances will Wyatt be entitled to receive both a
Separation Benefit under this Agreement and a Severance Payment under the Change
in Control Agreement that would exceed the amount to which he would be entitled
under the Change in Control Agreement.

 

e.                                       Death.  This Agreement, Wyatt’s
employment hereunder, and Cutter & Buck’s obligations hereunder shall terminate
forthwith upon the death of Wyatt and Cutter & Buck shall have no further
obligation to pay compensation to Wyatt or Wyatt’s estate, successors or
beneficiaries under this Agreement other than to pay Wyatt’s base salary through
the date of death.

 

f.                                         Disability.  If Wyatt shall fail or
be unable to perform this services required under this Agreement, with or
without reasonable accommodation, because of any physical or mental disability,
and such failure or inability shall continue for three consecutive months or for
a total of ninety (90) days during any consecutive twelve (12) month period,
Cutter & Buck shall have the right to terminate this Agreement thirty days after
delivering written notice of such termination to Wyatt; provided, however, that
Wyatt shall continue to receive his base compensation to the date of
termination.

 

5

--------------------------------------------------------------------------------


 

9.                                       Trade Secrets and Confidential
Information.

 

a.                                       Wyatt agrees that both during and after
the Term of the Agreement he will keep confidential and not disclose or use
confidential information relating to Cutter & Buck’s customers, personnel,
designs, pricing, sourcing, manufacturing and distribution policies, methods of
doing business, sales volume information, business prospects or plans, or any
other proprietary information which is not otherwise available to the general
public, including, but not limited to, information covered under the Uniform
Trade Secrets Act, RCW 19.108 et. seq., except in furtherance of the interests
of Cutter & Buck.

 

b.                                      Wyatt acknowledges that Cutter & Buck’s
business and future success depend upon the preservation of the trade secrets
and other confidential information of Cutter & Buck, its subsidiaries, and their
suppliers and customers (the “Secrets”).  The Secrets may include, without
limitation, existing and to-be-developed or acquired product designs, new
product plans or ideas, market surveys, the identities of past, present or
potential customers, business and financial information, pricing methods or
data, terms of contracts with present or past customers, proposals or bids,
marketing plans, personnel information, procedural and technical manuals and
practices, servicing routines, and parts and supplier lists proprietary to
Cutter & Buck, its subsidiaries or their customers or suppliers, and any other
sorts of items or information of Cutter & Buck or its subsidiaries or their
customers or suppliers which are not generally known to the public at large. 
Wyatt agrees to protect and to preserve as confidential during and after the
Term all of the Secrets at any time known to Wyatt or in his possession or
control (whether wholly or partially developed by Wyatt or provided to Wyatt,
and whether embodied in any tangible medium or merely remembered).

 

c.                                       Wyatt shall neither use nor allow any
other person to use any of the Secrets in any way, except for the benefit of
Cutter & Buck.  All material containing or disclosing any portion of the Secrets
shall be and remain the property of Cutter & Buck, and shall be returned to
Cutter & Buck upon the termination of Wyatt’s employment or at the earlier
request of the Board of Directors.  At such time, Wyatt shall also assemble all
materials in his possession or control that contain any of the Secrets, and
promptly deliver such items to Cutter & Buck.

 

10.                                 Intellectual Properties.

 

a.                                       All ownership, copyright, patent, trade
secrecy and other rights in all works, designs, inventions, ideas, manuals,
improvements, discoveries, processes, customer lists or other properties (the
“Intellectual Properties”) made or conceived by Wyatt during the Term and in
connection with Wyatt’s employment with Cutter & Buck shall be the right and
property solely of Cutter & Buck, whether developed independently by Wyatt or
jointly with others, and whether or not developed or conceived during regular
working hours or at Cutter & Buck’s facilities, and whether or not Cutter & Buck
uses, registers, or markets the same.

 

b.                                      If and to the extent that Wyatt makes
use, in the course of his employment, of any items or Intellectual Properties
previously developed by Wyatt or developed by Wyatt outside the scope of this
Agreement, Wyatt hereby grants Cutter & Buck a nonexclusive, royalty-

 

6

--------------------------------------------------------------------------------


 

free, perpetual, irrevocable, worldwide license (with right to sublicense) to
make, use, sell, copy, distribute, modify, and otherwise to practice and exploit
any and all such items and Intellectual Properties.

 

c.                                       In accordance with Cutter & Buck’s
policy and Washington law, this section does not apply to, and Wyatt has no
obligation to assign to Cutter & Buck, any invention for which no Cutter & Buck
trade secrets and no equipment, supplies or facilities of Cutter & Buck were
used and which was developed entirely on Wyatt’s own time, unless (i) the
invention relates directly to the business of Cutter & Buck; (ii) the invention
relates to actual or demonstrably anticipated research or development work of
Cutter & Buck; or (iii) the invention results from any work performed by Wyatt
for Cutter & Buck.

 

d.                                      Wyatt will assist Cutter & Buck as
reasonably requested during and after the term of his employment to further
evidence and perfect, and to enforce, Cutter & Buck’s rights in and ownership of
the Intellectual Properties covered hereby, including without limitation, the
execution of additional instruments of conveyance and assisting Cutter & Buck
with applications for patents or copyright or other registrations.

 

11.                                 Authority and Non-Infringement.  Wyatt
warrants that to the best of his knowledge any and all items, technology and
Intellectual Properties of any nature developed or provided by him under this
Agreement and in any way for or related to Cutter & Buck will be original to
Wyatt and will not, as provided to Cutter & Buck or when used and exploited by
Cutter & Buck and its contractors and customers and its and their successors and
assigns, infringe in any respect on the rights or property of any third party. 
Wyatt will not, without prior authorization by the Board, use any equipment,
supplies, facilities or proprietary information of any other party.  Wyatt
warrants that he is fully authorized to enter into employment with Cutter & Buck
and to perform under this Agreement, without conflicting with any other
commitments, understandings, agreements or duties, whether to prior employers or
otherwise.  Wyatt agrees to indemnify Cutter & Buck for all losses, claims and
expenses (including reasonable attorneys’ fees) arising from claims brought
against Cutter & Buck as a result of any breach by Wyatt of this section.

 

12.                                 Noncompetition, Nonsolicitation and
Non-Hire.

 

a.                                       Subject to the provisions of
Section 12.d., below, Wyatt agrees that, both during the term and for a period
of twelve (12) months following the termination of Wyatt’s employment with
Cutter & Buck, Wyatt will not in any capacity, directly or indirectly, engage or
invest in, own, manage, operate, finance, control or participate in the
ownership, management, operation, financing or control of, be employed by,
associated with, or in any manner connected with, lend his name or any similar
name to, lend his credit to, render services or advice to, or assist others to
engage in or own a material interest in any business or activity that is, or is
preparing to be, in competition with Cutter & Buck, its subsidiaries or
licensees with respect to any product or any service sold or provided by
Cutter & Buck directly or through a subsidiary or a licensee of the Cutter &
Buck brand in any geographical area in which such product or service is sold or
is actively engaged in.  Notwithstanding any other provision of this section,
however, Wyatt shall be permitted to maintain an equity ownership interest in a
competing business if that

 

7

--------------------------------------------------------------------------------


 

business is subject to reporting obligations under the Securities Exchange Act
of 1934 and Wyatt’s ownership interest does not exceed two percent (2%) of that
entity’s outstanding equity securities.

 

b.                                      Subject to the provisions of
Section 12.d., below, Wyatt further agrees that both during the Term of this
Agreement and for a period of twelve (12) months following the termination of
Wyatt’s employment with Cutter & Buck, Wyatt will not:  (i) directly or
indirectly solicit or accept business from any actual or identified potential
customer of Cutter & Buck or its subsidiaries which might reasonably be foreseen
to decrease such customer’s likelihood to transact future business with Cutter &
Buck in a volume consistent with its historical practices or reasonably
anticipated future volume; or (ii) attempt to entice away from Cutter & Buck or
its subsidiaries any actual or identified potential customer of Cutter & Buck or
its subsidiaries, nor will Wyatt assist others in doing so.  Wyatt further
agrees that during the Term of this Agreement and for a period of twelve (12)
months following termination of his employment with Cutter & Buck, he will not
induce or attempt to induce any customer, supplier, licensee, shareholder,
investor, or business relation of Cutter & Buck to sever or diminish its
relationship with Cutter & Buck, or refrain from doing business with Cutter &
Buck, its subsidiaries, or its licensees or in any way interfere with the
relationship between Cutter & Buck and any customer, supplier, licensee,
shareholder, investor or business relation of Cutter & Buck.

 

c.                                       Subject to the provisions of
Section 12.d., below, Wyatt further agrees that both during the Term of this
Agreement and for a period of twelve (12) months following the termination of
his employment with Cutter & Buck, he will not, directly or indirectly, for
himself or any other person or entity; (i) induce or attempt to induce any
employee, consultant, independent sales representative or independent contractor
of Cutter & Buck to leave the employ of or terminate his, her or its contract
with Cutter & Buck; (ii) in any way interfere with the relationship between
Cutter & Buck and any employee, consultant, independent sales representative or
independent contractor of Cutter & Buck; or (iii) employ, or otherwise engage as
an employee, consultant, independent sales representative or independent
contractor, or otherwise, any individual serving as an employee, consultant,
independent sales representative or independent contractor of Cutter & Buck or
its subsidiaries on the date this Agreement is executed.

 

d.                                      In the event that Wyatt receives a
Severance Payment under the Change in Control Agreement, then the restrictions
set forth in Sections 12.a., 12.b., and 12.c., above, shall be extended to
require Wyatt to comply with those Sections for a period of twenty-four (24)
months from the termination of his employment.

 

e.                                       Nothing in this Agreement prohibits
Wyatt from providing truthful testimony to governmental, regulatory or self
regulatory authorities.

 

f.                                         Wyatt acknowledges that the covenants
contained in this section are necessary and reasonable to protect Cutter & Buck
in the conduct of its business and that compliance with such covenants will not
prevent him from pursuing his livelihood.  However, should any court find that
any provision of such covenants is unreasonable, invalid or unenforceable,
whether in period of time, geographical area or otherwise, then in that event
the

 

8

--------------------------------------------------------------------------------


 

parties hereby agree that such covenants shall be interpreted and enforced to
the maximum extent which the court deems reasonable.

 

13.                                 Remedies.  Wyatt acknowledges that any
breach by him of the provisions of Sections 9, 10, 11 or 12 may be wholly or
partly irreparable and not fully compensable by damages.  Wyatt hereby agrees
that such obligations may be enforced by injunctive relief and other appropriate
remedies, as well as by damages.  The remedies available to Cutter & Buck for
violations of Sections 9, 10, 11 and 12 are cumulative and not alternative.

 

14.                                 Amendment; Waivers.  This Agreement may be
amended only by a written instrument signed by both parties.  No breach of any
agreement, warranty or representation shall be deemed waived unless expressly
waived in writing and signed by the party who might assert such breach.  No
failure or delay by either party in exercising any right under this Agreement
shall operate as a waiver of such right nor shall any single or partial exercise
of any right preclude any other or further exercise of such right or the
exercise of any other right.

 

15.                                 Assignment Prohibited.  Wyatt may not assign
any of his rights nor delegate any of his duties hereunder.  Cutter & Buck may
assign this Agreement and delegate its duties hereunder in connection with any
merger, consolidation, or sale of assets, or to any of its affiliates at any
time owned by, or under common ownership with, Cutter & Buck, provided that any
such successor or assignee expressly assumes in writing Cutter & Buck’s
obligations hereunder .

 

16.                                 Governing Law.  This Agreement, including
all matters of construction, validity and performance, shall be governed by, and
construed and enforced in accordance with, the laws of the State of Washington
without regard to its choice of law provisions.

 

17.                                 Arbitration.  Except for Cutter & Buck’s
right to seek injunctive and other relief in any court of competent jurisdiction
for alleged violations of Paragraphs 9, 10, 11 and 12 of this Agreement, all
disputes and controversies of every kind between the parties hereto arising out
of or in connection with this Agreement and their employment relationship shall
be submitted to binding arbitration.  The arbitrator shall be appointed by an
arbitration service agreed upon by the parties, or if the parties cannot agree
upon an arbitration service, by the Judicial Dispute Resolution of Seattle,
Washington.  The arbitration shall take place in King County, Washington.  The
determination made by the arbitrator shall be final and binding upon the parties
hereto, subject only to the right to appeal such decision to the Superior Court
on any basis authorized by the Federal Arbitration Act.

 

18.                                 Notices.  All notices and other
communications called for or required by this Agreement shall be in writing to
the parties at their respective addresses stated below, or to such other address
as a party may subsequently specify and shall be deemed to have been received
(i) upon delivery in person, (ii) upon the passage of seventy-two hours
following post by the first class registered or certified mail, return receipt
requested, with postage prepaid, (iii) upon passage of twenty-four hours
following post by overnight receipted courier service, or (iv) upon transmittal
by confirmed telex or facsimile provide that if sent by facsimile a copy of such
notice

 

9

--------------------------------------------------------------------------------


 

shall be concurrently sent by U.S. certified mail, return receipt requested and
postage prepaid, with an indication that the original was sent facsimile and the
date of its transmittal.

 

19.                                 Savings Clause.  If any provision of this
Agreement, is held to be invalid or unenforceable to any extent in any context,
it shall nevertheless be enforced to the fullest extent allowed by law in that
and other contexts, and the validity and force of the remainder of this
Agreement shall not be affected thereby.

 

20.                                 Counterparts.  This Agreement may be signed
in several counterparts, each of which shall be an original, but all of which
together shall constitute the same instrument.

 

21.                                 Complete Agreement.  This Agreement
comprises the entire agreement between the parties.  It supersedes and merges
within it all prior agreements, discussions or understandings between the
parties, whether written or oral, express or implied.  In interpreting and
construing this Agreement, the fact that any particular party may have drafted
this Agreement or any provision hereof shall not be given any weight or
relevance.

 

22.                                 Costs and Expenses of Enforcement.  If any
legal action or arbitration is brought to interpret or enforce any term or
provision of this Agreement, then, subject to applicable law, the prevailing
party shall, in addition to any other relief to which such party may be
entitled, be awarded against the nonprevailing party, his or its attorney’s fees
and costs reasonably and actually incurred.

 

By his signature below, Wyatt acknowledges that he has read and understood this
Agreement, that its terms have been fully and fairly negotiated between himself
and Cutter & Buck, that he has had the opportunity to seek independent legal
advice and has obtained such independent legal advice about the terms and
conditions of this Agreement as he sees fit, and that he signs it and accepts
its terms, covenants and restrictions voluntarily.

 

Executed by the parties as of the date first written above.

 

CUTTER & BUCK INC.

 

JOHN T. WYATT

 

 

 

 

 

 

 

 

 

By Douglas G. Southern

 

 

Its Chairman

 

 

 

 

 

Notice Address:

 

Notice Address:

 

 

 

701 North 34th Street, Suite 400

 

c/o Cutter & Buck Inc.

Seattle, WA 98103

 

701 North 34th Street, Suite 400

Attn: Chairman

 

Seattle, WA 98103

 

10

--------------------------------------------------------------------------------